DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/7/21 has been entered, in which Applicant amended claims 1, 5, 8, 9, and 10. Claims 1-20 are pending in the present application and is under examination on the merit.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC § 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2012/0246039 to Fain et al. (hereafter referred to as Fain) in .
As per claim 1, Fain teaches:
A management device, comprising: a server including a ticket issuance unit that is configured to issue a number of one or more tickets including a ticket code associated with a construction site for work that includes or more transport vehicle and one or more a construction machines (Paragraph Number [0009] teaches a user can use the mobile device to manipulate and edit a delivery ticket to complete a delivery and dispatch a subsequent load from the remote jobsite.  The mobile device can sync up and complete delivery information with a point of sale software system for subsequent invoicing.  In certain embodiments, the delivery ticket can be updated and another vehicle (e.g., a truck) is dispatched without requiring any information or communication with a remote computer or an on-board computer, or both. Paragraph Number [0012] teaches the geographic location is evaluated to determine the mobile device's relationship to one or more geozones and establish whether a geofence breach has occurred. Logic is applied to data including, without limitation, the geographic position of the device in relation to an established geozone, the nature of the geozone, whether or not a geofence breach has occurred, the type of breach that has occurred, and/or the existence of tethered events to automatically determine the occurrence of a number of events, including delivery status and the like. Paragraph Number [0017] teaches the delivery ticket information displayed on the screen includes, without limitation, the ticket number, the quantity and slump of the desired mix, the delivery address, batch weights, previous and subsequent vehicles 
wherein the construction site is included in a plurality of construction sites, the tickets are associated with each construction site, the tickets include a ticket code (Paragraph Number [0017] teaches the delivery ticket information displayed on the screen includes, without limitation, the ticket number, the quantity and slump of the desired mix, the delivery address, batch weights, previous and subsequent vehicles scheduled, the scheduled arrival time, and notes, if any, for the driver. (See also Paragraph Numbers [0010] and [0082])).
and the number of tickets is a numerical value for setting a quantity of vehicles that are required for each type of work; (Paragraph Number [0017] teaches the delivery ticket information displayed on the screen includes, without limitation, the ticket number, the quantity and slump of the desired mix, the delivery address, batch weights, previous and subsequent vehicles scheduled, the scheduled arrival time, and notes, if any, for the driver. (See also Paragraph Numbers [0010] and [0082])).
a position information acquisition unit in the server, that-is configured to acquire position information of respective communication terminals having respective terminal IDs of the one or more transport vehicle and one or more a construction machine acquiring the tickets (Paragraph Number [0089] and FIG. 20 displays a screenshot of a user interface that displays the designated vehicle's next delivery information.  Upon receiving the "Ready to Load" status from the device, the application may search for the next scheduled delivery for the vehicle.  The Ticket Number, Credit type, all Product Number(s), Product Description(s), and other pertinent descriptions of the product(s) are 
an output unit in the server, configured to output one or more of the tickets including the ticket code and the position information of the communication terminals acquired by the position information acquisition unit (Paragraph Number [0089] and FIG. 20 displays a screenshot of a user interface that displays the designated vehicle's next delivery information.  Upon receiving the "Ready to Load" status from the device, the application may search for the next scheduled delivery for the vehicle.  The Ticket Number, Credit type, all Product Number(s), Product Description(s), and other pertinent descriptions of the product(s) are displayed on the user interface.  The Delivery Address, Customer Information and scheduled arrival time are also displayed.  Along with the ticket information, the GPS coordinates and designated jobsite geozone is transmitted 
a ticket management unit in the server, configured to receive from the one or more transport vehicles and the one or more construction machines, the ticket code and the respective terminal ID of the one or more transport vehicles and the one or more construction machines (Paragraph Number [0082] and FIG. 15 is a screenshot of a user interface that may contain the Identification number of the vehicle that the user is scheduled to drive according to the predetermined schedule contained in the web application. Paragraph Number [0017] teaches the delivery ticket information displayed on the screen includes, without limitation, the ticket number, the quantity and slump of the desired mix, the delivery address, batch weights, previous and subsequent vehicles scheduled, the scheduled arrival time, and notes, if any, for the driver. Paragraph Number [0063] teaches all devices are directed at startup for contact with the primary Master for their long term Master server assignment.  (See also Paragraph Numbers [0010], [0012], [0060], and [0080])).
a computer system including a processor configured to process functions at least of the ticket issuance unit, the position information acquisition unit, the ticket management unit, and the output unit to (Paragraph Number [0105] teaches a non-limiting exemplary storage medium of a mobile device can be coupled to an internal 
cause the transport vehicle to arrive at a loading place or unloading place of the construction machine for the transport vehicle and the construction machine to perform the work associated with the issued tickets (Paragraph Number [0016] teaches upon arrival at the plant, the driver can be prompted to confirm that the truck is ready to load by checking a box on the device's user interface.  In some embodiments, a truck's ready to load status is automatically generated when it arrives in a batching plant's loading queue geozone.  When the truck is ready to load, the device begins polling the dispatch system to determine whether a delivery ticket has been generated for the truck. Paragraph Number [0024] teaches information can be associated with a ticket.  When the truck leaves the loading zone and arrives at the unloading zone, a time stamp or other information can be associated with the delivery ticket.  Upon arrival at a Wi-Fi equipped facility, information is automatically communicated between the mobile device and the Wi-Fi network.  For example, completed delivery ticket information can be automatically downloaded into the billing system and invoices can be generated automatically. Paragraph Number [0057] teaches an asset allocation and management system of delivery trucks for multiple product streams, multiple loading sites and multiple delivery sites. 
Fain teaches dispatching construction vehicles to perform tasks within a designated geozone, but does not explicitly teach determining the number of machines needed to perform the tasks and assigning additional machines if the task requires it which is taught by the following citations from Gordon:
wherein, the ticket management unit is configured to determine whether the number of received terminal IDs with respect to the same construction site is less than the number of one or more tickets (Paragraph Number [0068] teaches a look-up table (LUT) used to match a requested service provided by the DasS system 100 with features included on one or more drone vehicle is illustrated according to a non-limiting embodiment.  In this manner, the LUT is used to select at least one drone vehicle to perform service request.  For instance, the drone selection module 304 automatically compares at least one received user-selectable criteria with at least one the drone features installed on one or more drone vehicles among the plurality of drone vehicles available to perform the service request.  Based on a match between the service request and one or more drones including drone features capable of facilitating the service request, the drone selection module 304 automatically selects the at least one drove vehicle. Paragraph Number [0060] teaches the identification of available drones may be achieved using drone ID data (e.g., serial number) transmitted by the drones to the drone selection module 306.  The drone ID data can be used to identify a particular drone currently in operation.  More specifically, the drone ID database unit 308 is configured to store information corresponding to one or more drones registered in the DaaS system 100. 
wherein, the ticket management unit is configured to register the one or more transport vehicles and the one or more construction machines if the number of received terminal IDs is less than the number of one or more tickets (Paragraph Number [0051] teaches a user viewing the live-feed may notice a desired AOI 210, and may request a service to be performed at the location of the desired AOI 210 viewed on the video-feed. In response to the service request, the service node 106 automatically determines the GPS location of the AOI 210 and commands one or more drones 210 to perform the service request. Paragraph Number [0053] teaches in response to accepting the service, the information received through the API is communicated to the service node 106, which in turn selects the appropriate drone to facilitate the user's service request and commands the selected drone to perform the service accordingly. Paragraph Number [0060] teaches the identification of available drones may be achieved using drone ID data (e.g., serial number) transmitted by the drones to the drone selection module 306.  The drone ID data can be used to identify a particular drone currently in operation.  More specifically, the drone ID database unit 308 is configured to store information corresponding to one or more drones registered in the DaaS system 100).
in response, the ticket management unit is configured to transmit a notification of successful registration to the one or more transport vehicles and the one or more construction machines working in the same construction site (Paragraph Number [0051] teaches a user viewing the live-feed may notice a desired AOI 210, and may request a service to be performed at the location of the desired AOI 210 viewed on the video-feed. In response to the service request, the service node 106 automatically determines the GPS location of the AOI 210 and commands one or more drones 210 to perform the service request. Paragraph Number [0053] teaches in response to accepting the service, the information received through the API is communicated to the service node 106, which in turn selects the appropriate drone to facilitate the user's service request and commands the selected drone to perform the service accordingly. Paragraph Number [0054] teaches in response to completing the service requested by the user, the drone can transmit an acknowledgement signal to the service node 106 indicating that the requested services are completed.  In addition to the acknowledgement signal, the drone also transmits any information or data collected according to the requested service).
wherein if the number of received terminal IDs is greater than the number of one or more tickets then, in response, the ticket management unit is configured to transmit a notification of failed registration to the one or more transport vehicles and the one or more construction machines working in the same construction site (Paragraph Number [0051] teaches a user viewing the live-feed may notice a desired AOI 210, and may request a service to be performed at the location of the desired AOI 210 viewed on the video-feed. In response to the service request, the service node 106 automatically determines the GPS location of the AOI 210 and commands one or more drones 210 to 
wherein the required quantity of vehicles are registered for each type of work (Paragraph Number [0070] teaches one or more drones are selected to perform the service requested by the user.  For example, in response to receiving a service request to photograph an AOI, all drones including an image photographing camera are filtered from the group of available drones, and one or more drones including a camera is selected.  The selected drones are then dispatched at operation 512 to perform or facilitate the service requested by the user.  At operation 514, a decision to modify the current selection of drones is performed).
Both Frain and Gordon are directed to scheduling and dispatching vehicles in response to requests for service. Frain discloses dispatching construction vehicles to perform tasks within a designated geozone. Gordon improves upon Frain by disclosing 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of dispatching construction vehicles to perform tasks within a designated geozone in Frain to further utilize determining the number of machines needed to perform the tasks and assigning additional machines if the task requires it as disclosed in Gordon, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable
As per claim 5, Claim 5 recites claim limitations that are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.:
As per claim 8, Fain teaches:
A construction management system, comprising: one or more transport vehicles. associated with a construction site; (Paragraph Number [0060] and FIG. 1 illustrates the device communications including the Global Positioning System (GPS) satellites, an on-board data network of a delivery truck, and a web application. Paragraph Number [0009] teaches a user can use the mobile device to manipulate and edit a delivery ticket to 
a first communication terminal included in each of the one or more transport vehicles. having a respective terminal ID (Paragraph Number [0008] teaches a system can include one or more mobile devices that perform functions without use of an on-board computer permanently installed in a vehicle.  On-board computers are often expensive, maintenance intensive, and prone to malfunctions.  In some embodiments, the mobile devices may be electronically tethered to the vehicle for data collection, vehicle monitoring, communication, or combinations thereof.  The mobile devices may be portable and inexpensive while being capable of performing a wide range of operations and can be carried around job sites, plants, or other locations.  (See also Paragraph Numbers [0009] and [0010])).
one or more construction machine associated with the construction site (Paragraph Number [0017] teaches the delivery ticket information displayed on the screen includes, without limitation, the ticket number, the quantity and slump of the desired mix, the delivery address, batch weights, previous and subsequent vehicles scheduled, the scheduled arrival time, and notes, if any, for the driver. (See also Paragraph Numbers [0009] and [0010])).
a second communication terminal included each of in the one or more construction machines having a respective terminal ID (Paragraph Number [0009] teaches a user can use the mobile device to manipulate and edit a delivery ticket to complete a delivery and dispatch a subsequent load from the remote jobsite.  The mobile device can sync up and complete delivery information with a point of sale software system for subsequent invoicing.  In certain embodiments, the delivery ticket can be updated and another vehicle (e.g., a truck) is dispatched without requiring any information or communication with a remote computer or an on-board computer, or both. (See also Paragraph Number [0010])).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 9, claim 9 recites a method that is substantially similar to the method performed by the system found in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claim 10, claim 10 recites a method that is substantially similar to the method performed by the system found in claim 1 and is rejected for the same reasons put forth in regard to claim 5.
As per claim 2, the combination of Fain and Gordon teaches each of the claim limitations of claim 1.
In addition, Fain teaches:
wherein the construction site includes a loading place and an unloading place (Paragraph Number [0015] teaches the scheduled plant to load at may be displayed on the 
the output unit outputs position information of each communication terminal acquiring the ticket, and position information of the loading place and the unloading place (Paragraph Number [0015] teaches the scheduled plant to load at may be displayed on the touch screen. Paragraph Number [0017] teaches the delivery ticket information displayed on the screen includes, without limitation, the ticket number, the quantity and slump of the desired mix, the delivery address, batch weights, previous and subsequent vehicles scheduled, the scheduled arrival time, and notes, if any, for the driver).
As per claims 3 and 11, the combination of Fain and Gordon teaches each of the claim limitations of claims 1 and 2 respectively.
In addition, Fain teaches:
wherein the ticket issuance unit issues the ticket for every type of work, and the type of work includes at least a transport vehicle and a construction machine (Paragraph Number [0017] teaches the delivery ticket information displayed on the screen includes, without limitation, the ticket number, the quantity and slump of the desired mix, the delivery address, batch weights, previous and subsequent vehicles scheduled, the scheduled arrival time, and notes, if any, for the driver. (See also Paragraph Numbers [0009] and [0010])).
As per claims 4, 12, 13, and 14, the combination of Fain and Gordon teaches each of the claim limitations of claims 1, 2, 3, and 11 respectively.

a message management unit that is configured to receive a message from a first communication terminal acquiring a first ticket that is the ticket, and transmits the message to a second communication terminal acquiring a second ticket that is the ticket associated with the same construction site as the first ticket (Paragraph Number [0015] teaches the scheduled plant to load at may be displayed on the touch screen. Paragraph Number [0017] teaches the delivery ticket information displayed on the screen includes, without limitation, the ticket number, the quantity and slump of the desired mix, the delivery address, batch weights, previous and subsequent vehicles scheduled, the scheduled arrival time, and notes, if any, for the driver. Paragraph Number [0014] teaches if the time is outside a pre-determined window, the system returns a message to the device informing the driver of the scheduled start time and that the clock-in time is outside the acceptable range.  The driver may acknowledge the variance before the punch-in time is accepted.  The web application may communicate with a 3rd party dispatch system to access an electronic schedule that contains the driver's assigned truck.  A drop down list may be provided for the driver to select an alternative vehicle if the assigned vehicle is unavailable).
As per claims 6, 15, 16, 17, 18, 19, and 20, the combination of Fain and Gordon teaches each of the claim limitations of claims 1, 2, 3, 4, 5, 11, and 12 respectively.
In addition, Fain teaches:
a map generation unit that generates a map image on the basis of the position information output by the management device (Paragraph Number [0018] teaches the mobile device can include virtual touch screen buttons and can display, without 
As per claim 7, the combination of Fain and Gordon teaches each of the claim limitations of claims 1 and 6.
In addition, Fain teaches:
wherein in the map image, a position of the communication terminal is stored in a different aspect for each type of work (Paragraph Number [0018] teaches the mobile device can include virtual touch screen buttons and can display, without limitation, delivery maps, turn-by-turn navigation, and traffic overlays.  The driver can view the scheduled times for various delivery events.  Delivery status and billing surcharges are determined by the application by applying logic to pre-determined criteria.  Event times can be displayed and can be edited by the user using the device).

Response to Arguments
Applicant’s arguments filed 12/7/2021 have been fully considered but they are not persuasive.
Applicant argues that the previously cited reference does not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 12/7/2021, pgs. 12-15). Examiner respectfully disagrees. Examiner notes that the Applicant primarily contends that the cited references do not teach “in response, the ticket management unit is configured to transmit a notification of successful registration to the one or more transport vehicles and the one or more construction machines working in the same construction site, wherein if the number of received terminal IDs is greater than the number of one or more tickets then, in response, the ticket management unit is configured to transmit a notification of failed registration to the one or more transport vehicles and the one or more construction machines working in the same construction site, and.” Examiner contends that while the language cited may not explicitly correlate work for word to the limitation, the citation does teach issues a work ticket indicating the work related to the construction site and outputs the position information of each communication terminal 20 selecting the work ticket regarding the same construction site (or the same group). In other words, the construction management system 1 can display the position information of the plurality of construction machines M1 and M2 operating at the same construction site (or the same group). Examiner contends that this is similar to functionality as well as applicable to the particular field as the cited reference explicitly contemplates the use of their disclosure in relation to construction equipment. For example the cited Paragraphs from Gordon provide the following teachings:
Paragraph Number [0051] teaches a user viewing the live-feed may notice a desired AOI 210, and may request a service to be performed at the location of the desired AOI 210 viewed on the video-feed. In response to the service request, the service node 106 automatically determines the GPS location of the AOI 210 and commands one or more drones 210 to perform the service request. Paragraph Number [0063] teaches the drone selection module 306 may dynamically commission and decommission drones in/out of service.  For instance, a drone may be activated in service but, while performing the service, may encounter low energy levels, i.e., low battery or maintenance issues.  The drone selection module 306 may therefore 
	Examiner asserts that this paragraph in combination with Paragraph Numbers [0053], [0060], [0061], and [0070] teach the claimed function of not assigning resources that are not needed to accomplish a particular task or assigning particular machinery to a single particular task or worksite. In the Gordon reference, Drones are assigned to complete tasks in the field of construction utilizing both singular drones to cover multiple points of interest and utilizing multiple drones to cover a single point of interest. Additionally, the Drones are assigned to fulfill particular tasking assignments and rather than assigning additional or superfluous drones, the drones are redirected to accomplish the task. Additionally, the Drones are commissioned or decommissioned as needed for the particular tasks. Accordingly, Examiner contends that the combination of Fain and Gordon teach each of the claim limitations and render the claims obvious under 35 USC 103. Examiner is not persuaded by the distinctions Applicant is attempting to make.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624